Case 1:18-cv-00088-DAE Document 126 Filed 09/11/20 Page 1 of 6




                                                                 6,219.45




                                                                 42,967.18
Case 1:18-cv-00088-DAE Document 126 Filed 09/11/20 Page 2 of 6
Case 1:18-cv-00088-DAE Document 126 Filed 09/11/20 Page 3 of 6
Case 1:18-cv-00088-DAE Document 126 Filed 09/11/20 Page 4 of 6
        Case 1:18-cv-00088-DAE Document 126 Filed 09/11/20 Page 5 of 6




Schmidt Bill of Costs

Document Production                           $    11,987.08
Depo Transcripts (with Videographers)         $    22,584.75
Witnesses                                     $     6,219.45
Trial Transcripts                             $     1,775.90


1.     Document Production (2) and Trial Exhibits (Total: $11,987.08)

       Document Production                     $    2,985.02
       Medical and Billings Records Production      4,832.53
       Trial Exhibits                               4,169.53

2.     Depo Transcripts (Total: $22,584.75)

       Erin Bigler                            $     1,510.71 (transcript and video)

       Kyle Boone                             $     3,951.55 (transcript)
                                                      906.40 (video)

       Margot Burns                           $     2,349.42 (transcript and video)

       Julio Chalela                          $     1,004.05 (transcript)
                                                      786.04 (video)

       Michael Freeman                        $      609.70 (transcript)
                                                     400.00 (video)

       Jeffrey Lewine                         $      453.80 (transcript)

       Christopher Loftus                     $     3,162.86 (transcript)
                                                      812.34 (video)

       Edward Saylor                          $      824.00 (transcript)
                                                     409.49 (video)

       James Schmidt                          $      309.47 (transcript)
                                                     522.73 (video)

       Jerome Schmidt                         $      426.45 (transcript)
                                                     258.75 (video)

       Travis Snyder                          $      473.75 (transcript)
      Case 1:18-cv-00088-DAE Document 126 Filed 09/11/20 Page 6 of 6




     Robert Thoma                           $     258.67 (transcript)

     Christine Vidouria                     $     296.80 (transcript)

     Richard Watson                         $    1,962.95 (transcript)
                                                   719.80 (video)

3.   Witness Per Diem, Mileage, Hotel, Witness Fee (Total $6,219.45)

     Dr. Erin Bigler                        $    1,464.90
     Dr. Wayne Dees                                 40.00
     Robert Dobyns                                  40.00
     Dr. Michael Freeman                           334.50
     James Irwin                                    80.00
     Dr. Jeffrey Lewine                            920.46
     James Schmidt                                 421.90
     Wesley Schmidt                                 80.00
     Dr. Travis Snyder                             747.46
     Dr. John Swiger                               429.15
     Dr. Robert Thoma                            1,056.46
     Dr. Christine Vidouria                        522.41
     Marie Wilborn                                  82.21

4.   Trial Transcripts (Total: $1,775.90)

     Entire Trial Transcript                $    1,775.90
